NONPRECEDENTIAL  DISPOSITION  
                        To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1  

  
  

                    United States Court of Appeals  
                                     For  the  Seventh  Circuit  
                                     Chicago,  Illinois  60604  
                                     Submitted  August  30,  2016*  
                                     Decided  September  6,  2016  
  
  
                                                    Before  
  
                              DIANE  P.  WOOD,  Chief  Judge  
  
                              RICHARD  A.  POSNER,  Circuit  Judge  
  
                              FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
  
No.  16-­‐‑1913                                                                Appeal  from  the  United  
                                                                               States  District  Court  for  
UNITED  STATES  OF  AMERICA,  
                                                                               the  Northern  District  of  
   Plaintiff-­‐‑Appellee,  
                                                                               Illinois,  Eastern  Division.  
           v.  
                                                                               No.  95  CR  242-­‐‑6  
ANDRE  WILLIAMS,                                                               Robert  W.  Gettleman,  
   Defendant-­‐‑Appellant.                                                     Judge.  
  
  
  
                                                     Order  
  
    Andre  Williams,  who  has  14  years  left  to  serve  in  prison  (his  release  is  
scheduled  for  2030,  if  he  earns  and  retains  all  good-­‐‑time  credits),  asked  the  
district  court  to  revise  some  conditions  that  will  apply  to  supervised  release  once  



    This  successive  appeal  has  been  submitted  to  the  original  panel  under  Operating  Procedure  6(b).  
*

After  examining  the  briefs  and  the  record,  we  have  concluded  that  oral  argument  is  unnecessary.  
See  Fed.  R.  App.  P.  34(a);  Cir.  R.  34(f).  
No.  16-­‐‑1913                                                                              Page  2  
  
  
his  time  in  prison  ends.  The  district  court  declined,  deeming  the  application  
premature.  
  
      District  judges  have  the  authority  to  revise  terms  of  supervised  release  “at  
any  time”  (18  U.S.C.  §3583(e)(2)).  Williams  maintains  that  because  a  
judge  may  act  at  any  time,  the  judge  must  act  whenever  requested  to  do  so.  The  
district  judge  thought  otherwise,  observing  that  in  the  14  years  between  now  and  
Williams’s  scheduled  release,  “he  may  have  totally  other  issues  that  he  might  
want  to  deal  with  regarding  supervised  release.”  The  judge  might  have  added  
that  the  governing  law  (including  controlling  decisions  of  this  court)  may  change  
between  now  and  then.  
  
      If  the  district  judge  had  proposed  to  defer  decision  until  Williams  was  
actually  out  of  prison,  then  we  would  be  inclined  to  think  the  decision  a  mistake.  
Williams  is  entitled  to  know,  before  he  leaves  prison,  what  terms  and  conditions  
govern  his  supervised  release.  We  would  be  reluctant  to  allow  a  judge  to  deem  
premature  a  request  in  the  final  year  or  two  of  imprisonment.  But  treating  a  
request  14  years  in  advance  as  premature,  and  requiring  the  prisoner  to  make  all  
potential  arguments  at  one  time  in  the  year  or  so  before  release,  is  a  sound  
exercise  of  discretion.  
  
      On  that  understanding,  the  judgment  is  affirmed.